DETAILED ACTION
This action is in response to applicant’s amendment filed on 06 January 2022.  Claims 1-11, 14-19, and 21-25 are now pending in the present application and claims 12-13 and 20 are cancelled.  This office action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/521051, filed on 21 April 2017.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.





Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 
13 December 2021
is in compliance with the provisions of 37 CFR 1.97 and is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 14-19, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Sonneuberg (US 6,523,023 B1) in view of support by Kim et al. (hereinafter Kim) (US 10,468,021 B2).
Regarding claims 1 and 19, Sonnenberg discloses an electronic device comprising { (see col. 5, lines 24-34; Figs. 1-5) }: 
a memory storing instructions { (see col. 4, lines 29-45; Figs. 1-5) }; and 
at least one processor configured to execute the instructions to { (see col. 5, lines 24-34; Figs. 1-5) }: 
obtain a user input from a user { (see col. 5, lines 24-34; Figs. 1-5) }, 
identify, based on a keyword included in the user input, prior to transmission of a request to perform a keyword search operation, a peer device that has a function corresponding to a 
wherein the searching category is related to an image (e.g., text or search terms describing an image) and the function corresponding to the searching category comprises a camera capture function { (see col. 5, lines 24-34; Figs. 1-4 & 5 ‘ref. 504, 510, 514, 518’), where the system can search terms to display images (see Fig. 5 ‘ref. 504, 510, 514, 518’), and the system provides a user device that can capture image (e.g., camera, print screen, or snapshot) (see col. 2, lines 56-58; col. 7, lines 19-45; col. 5, lines 24-28; Figs. 1-5), where the system can search pictures to retrieve (see col. 9, lines 37-38; col. 10, lines 64-67; Fig. 5 ‘ref. 504, 510, 514, 518’) },
transmit the keyword for the keyword search operation to the identified peer device such that the identified peer device performs the keyword search operation by searching the identified peer device for data, in the searching category, corresponding to the keyword { (see col. 7, lines 46-67; col. 11, lines 17-19; Figs. 1-5) }, and 
output result information of the keyword search operation of the identified peer device { (see col. 5, lines 24-34; Figs. 1-5), where the system provides results on a display screen }.  Sonnenberg inexplicitly discloses having the feature(s) searching category comprises a camera capture function.  However, the examiner maintains that the features searching category comprises a camera capture function was well known in the art, as taught by Kim.
In the same field of endeavor, Kim discloses the features searching category comprises a camera capture function { (see col. 24, lines 25-33; col. 25, lines 46-56; Figs. 12A-E & 14A-B) }.  

Regarding claim 2, the combination of Sonnenberg and Kim discloses every limitation claimed, as applied above (see claim 1), in addition Sonnenberg further discloses
the electronic device of claim 1, wherein the at least one processor is further configured to execute the instructions to: identify a plurality of external devices as the plurality of peer devices for performing an operation for the electronic device { (see col. 3, lines 15-29; col. 2, lines 56-58; col. 7, lines 19-45; Figs. 1-5) }.
Regarding claim 3, the combination of Sonnenberg and Kim discloses every limitation claimed, as applied above (see claim 1), in addition Sonnenberg further discloses the electronic device of claim 1, wherein the at least one processor is further configured to execute the instructions to: cause a display to display the result information of the keyword search operation of the identified peer device { (see col. 3, lines 15-29; col. 2, lines 56-58; col. 7, lines 19-45; Figs. 1-5) }. 
Regarding claim 4, the combination of Sonnenberg and Kim discloses every limitation claimed, as applied above (see claim 3), in addition Sonnenberg further discloses the electronic device of claim 3, wherein the display is connected to the electronic device { (see col. 2, lines 56-58; col. 7, lines 19-45; Figs. 1-5) }.
Regarding claim 5, the combination of Sonnenberg and Kim discloses every limitation claimed, as applied above (see claim 1), in addition Sonnenberg further discloses the electronic device of claim 1, wherein the electronic device and the identified peer device are linked to the same account of the user { (see col. 5, lines 24-34; col. 2, lines 56-58; col. 7, lines 19-45; Figs. 1-5), where the system performs search through connected user device and service provider }.
Regarding claims 6 and 21, the combination of Sonnenberg and Kim discloses every limitation claimed, as applied above (see claim 1), in addition Sonnenberg further discloses the electronic device of claim 1, wherein the at least one processor is further configured to execute the instructions to: receive 
Regarding claims 7 and 22, the combination of Sonnenberg and Kim discloses every limitation claimed, as applied above (see claim 1), in addition Sonnenberg further discloses the electronic device of claim 1, wherein when connection of a short range communication between the electronic device and the identified peer device is disconnected, a call to the user is not received at the electronic device { (see col. 2, lines 56-58; col. 7, lines 19-45; Figs. 1-5) }.
Regarding claim 8, the combination of Sonnenberg and Kim discloses every limitation claimed, as applied above (see claim 7), in addition Sonnenberg further discloses the electronic device of claim 7, wherein the short range communication comprises Wi-Fi { (see col. 2, lines 56-58; col. 7, lines 19-45; Figs. 1-5) }.
Regarding claims 9 and 23, the combination of Sonnenberg and Kim discloses every limitation claimed, as applied above (see claim 1), in addition Sonnenberg further discloses the electronic device of claim 1, wherein the at least one processor is further configured to execute the instructions to: perform the keyword search operation by searching a storage for data, in the searching category, corresponding to the keyword { (see col. 3, lines 15-29; col. 2, lines 56-58; col. 7, lines 19-45; Figs. 1-5) }.
Regarding claim 10, the combination of Sonnenberg and Kim discloses every limitation claimed, as applied above (see claim 9), in addition Sonnenberg further discloses the electronic device of claim 9, wherein the storage comprises the memory { (see col. 3, lines 15-29; col. 2, lines 56-58; col. 7, lines 19-45; Figs. 1-5) }.
Regarding claims 11 and 24, the combination of Sonnenberg and Kim discloses every limitation claimed, as applied above (see claim 9), in addition Sonnenberg further discloses the electronic device of claim 9, wherein the at least one processor is further configured to execute the instructions to: output the result information of searching the identified peer device and result information of searching the storage { (see col. 5, lines 24-34; Figs. 1-5) }.
Regarding claims 14 and 25, the combination of Sonnenberg and Kim discloses every limitation claimed, as applied above (see claim 1), in addition Sonnenberg further discloses the electronic device of claim 1, wherein the keyword is only transmitted to the identified peer device that has the function 
Regarding claim 15, the combination of Sonnenberg and Kim discloses every limitation claimed, as applied above (see claim 1), in addition Sonnenberg further discloses the electronic device of claim 1, wherein the keyword is not transmitted to a peer device that does not have the function corresponding to the searching category of the keyword { (see col. 5, lines 24-34; Figs. 1-5) }.
Regarding claim 16, the combination of Sonnenberg and Kim discloses every limitation claimed, as applied above (see claim 1), in addition Sonnenberg further discloses the electronic device of claim 1, wherein the identified peer device comprises a smartphone { (see col. 5, lines 24-34; Figs. 1-5) }.
Regarding claim 17, the combination of Sonnenberg and Kim discloses every limitation claimed, as applied above (see claim 1), in addition Sonnenberg further discloses the electronic device of claim 1, wherein the at least one processor is further configured to execute the instructions to: transmit a characteristic of an application for the keyword search operation to the identified peer device { (see col. 5, lines 24-34; Figs. 1-5) }.
Regarding claim 18, the combination of Sonnenberg and Kim discloses every limitation claimed, as applied above (see claim 17), in addition Sonnenberg further discloses the electronic device of claim 17, wherein an application corresponding to the characteristic is executed at the identified peer device to perform the keyword search operation { (see col. 5, lines 24-34; Figs. 1-5) }.









Response to Arguments
 	Applicant's arguments with respect to claims 1-11, 14-19, and 21-25 have been considered but are moot in view of the new ground(s) of rejection necessitated by the amended language, new limitations, and/or new claims. 
In response to applicant’s arguments, the Examiner respectfully disagrees as the applied reference(s) provide more than adequate support and to further clarify (see the above claims for relevant citations and comments in this section).

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
WJD,Jr
18 January 2022